Citation Nr: 1626762	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  15-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for right upper extremity cold injury residuals.  

3.  Entitlement to service connection for left upper extremity cold injury residuals.

4.  Entitlement to service connection for right upper extremity cold injury residuals.

5.   Entitlement to service connection for left upper extremity cold injury residuals


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1952 to November 1953.  The Veteran is the recipient of the Korean Service Medal with two Bronze Service Stars among his awards and decorations.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  It was remanded by the Board in December 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral cold weather injuries of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's currently diagnosed bilateral hearing loss resulted from his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is related to his service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104 . The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Service Connection - Hearing Loss

The Veteran had service during the Korean War, personnel records indicate that he was a tractor and bull-dozer operator assigned to an engineering battalion.

The Veteran has reported competent and credible instances of exposure to hazardous noise levels while on active duty.  

A November 2009 statement notes that approximately six months in to a deployment to Korea, he experienced a ruptured ear drum.  The Veteran sought Treatment in Taegu, South Korea.

A March 2012 response from the National Personnel Records Center (NPRC) indicates that a significant portion of the Veteran's service treatment and personnel records were affected by the accidental fire at the NPRC.

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In support of his claim, the Veteran submitted a letter that is dated May 31, 1953.  The letter is written by the Veteran to his spouse and is dated stamped by the Army/Air Force Postal Service June 1, 1953.  The Veteran relates in this correspondence that "his ears are not cleared up yet" and that he "can't hardly hear a dam (sic) thing."

The Veteran's service entrance and separation examinations show 15/15 utilizing the Whisper Test for hearing acuity.

The Veteran was afforded a VA examination in April 2010.  The April 2010 VA examination shows hearing loss under 38 C.F.R. § 3.385 (2015).  The April 2010 VA examiner noted that the Veteran's left tympanic membrane showed a central, patchy appearance consistent with previous perforation.  The April 2010 examiner noted that "whispered voice testing is notoriously ineffective at identifying high frequency hearing losses."  Ultimately, the examiner found that they could not provide an opinion without resort to mere speculation.

The Veteran was afforded a VA examination in June 2015 and an additional VA opinion was obtained in January 2016 from the same examiner.  The June 2015 VA examination shows hearing loss under 38 C.F.R. § 3.385 (2015).

The June 2015 examination report contains an opinion that the Veteran's hearing loss was less likely than not related to service.  In support of their opinion, the examiner noted the normal findings on whisper voice test at entrance and separation, and the Veteran's post-service occupational exposure to farm equipment.

Following a December 2015 Board remand, the June 2015 VA examiner provided an additional opinion in January 2016.  The examiner opined that given the length of time between his service and his claim for hearing loss, they could not provide an opinion on the etiology of his hearing loss without resort to mere speculation.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of hearing loss and he is considered credible as to these assertions.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided contemporaneous evidence of hearing loss while in service through the correspondence dated May 31, 1953.  Curry v. Brown, 7 Vet. App. 59 (1994).

The Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  

As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Following a December 2015 Board remand, VA obtained an additional opinion in January 2016 regarding the Veteran's claims for upper and lower bilateral extremity cold weather injuries.

The January 2016 VA opinion appears to mischaracterize or confuse imaging results regarding the Veteran's hands and feet.  In the course of the June 2015 examination of the Veteran, VA obtained imaging results.  The VA examiner noted in their June 2015 report that the Veteran's imaging results showed degenerative changes in the hands.  

In their January 2016 opinion report, the examiner notes "the veteran has a normal bilateral upper and lower extremity examination, with negative bilateral radiographic studies of the hands.  The veteran has moderate to severe degenerative joint disease bilateral feet."

The January 2016 examiner provided an opinion that the Veteran's claimed cold weather injuries of the hands and feet were less likely than not related to service, noting in support of their opinion that "the veteran's moderate to severe degenerative joint disease bilateral feet and reported symptoms for his hands and feet are attributed to his advanced age."

The Veteran's representative noted these factual inaccuracies and lack of support for the January 2016 VA opinion in their Informal Hearing Presentation dated April 2016 and contends that the January 2016 VA opinion is inadequate for rating purposes.  The Board agrees and finds that an additional opinion is warranted.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes that the imaging results obtained for the June 2015 VA examination are not associated with the claims file.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any VA treatment records, including the June 2015 imaging.  All attempts to obtain records should be documented in the claims folder.  The Veteran should be contacted to assist in identifying any pertinent records.

2.  Forward the claims file to the examiner who conducted the January 2016 VA examination for followup.  
If that examiner is unavailable, forward the record to a similarly situated examiner for review.  

The examiner is requested to review the document listed below noting arthritis is a sequela of cold-weather injury.

The VA Health Initiative publication: Cold Injury: Diagnosis and Management of Long Term Sequelae

The VA examiner is also requested to provide the following opinion:  

a)  Does the Veteran have any current residuals of cold injury to the upper and lower extremities?  - The examiner is directed to cite to the June 2015 imaging results in support of their opinion.  

b)  Is it at least as likely as not (a 50 percent probability or more) that any residuals found had their onset during service or were caused or otherwise related to any event in service?  - A complete rationale must be provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  The examiner should also take into account that VA determined that the Veteran had exposure to cold weather during service.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered.

3.  Thereafter, take any further development action that is deemed warranted and re-adjudicate the claims.  If the benefit sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


